DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/007,433 was filed on 08/31/2020, and claims foreign priority to KR10-2019-0166787, filed 12/13/2019.
Response to Amendment
Applicant’s amendment dated 02/17/2022, in which claims 1 and 11 were amended, has been entered.  Claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Scanlan‘444 (US 20150364444 A1).
Regarding claim 1, Scanlan discloses a method of manufacturing a semiconductor package (package 400, fig 3I), the method comprising: encapsulating a plurality of semiconductor chips in a carrier (encapsulant 366) to provide encapsulated semiconductor chips (encapsulating dies to form an embedded die panel 380, fig 3E and para 0014), a first surface of each of the encapsulated semiconductor chips including chip pads (chip interconnects 356 exposed from a first surface of the carrier, fig 3E, and which may be die pads para 0047).
Scanlan arguably does not expressly disclose that the carrier does not cover the first surface of the encapsulated semiconductor chips such that the first surface of the carrier exposes the first surface of each of the encapsulated semiconductor chips.
However, it is common in the art to apply less molding material to serve as a carrier, when semiconductor chips do not have tall chip interconnect pads, but rather have flat or recessed die pads.  For example, Scanlan’444 discloses a method comprising: encapsulating a plurality of semiconductor chips (24a and b, fig 2c-ef) in a carrier (42) to provide encapsulated semiconductor chips, a first surface of each of the encapsulated semiconductor chips including chip pads (32) the carrier not covering the first surface of the encapsulated semiconductor chips such that the first surface of the carrier exposes the first surface of each of the encapsulated semiconductor chips (fig 2c.)  Because the chip interconnects of Scanlan may be die pads, Scanlan para 0047, one of ordinary skill in the art at the time of filing could substitute the encapsulated chip of Scanlan’444 (with flat die pads and thus less encapsulant and exposed chip surface) for the encapsulated chip having tall interconnects of Scanlan.  This would arrive at the predictable result of providing an encapsulated chip for redistribution layer application.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image1.png
    545
    493
    media_image1.png
    Greyscale

Further regarding claim 1, Scanlan discloses measuring an alignment error of each of the encapsulated semiconductor chips with respect to the carrier (measuring a true position of a die, step 102, and determining the shift from the true position, step 104, fig 1; also para 0057 measuring “true position and rotation of each semiconductor die” and displacement relative to an edge of the carrier encapsulant, para 0012), forming a redistribution wiring structure (build-up interconnect structure 397, fig 3L) on the first surface (top surface of encapsulant carrier 366, fig 3L) of the carrier, the forming the redistribution wiring structure including reflecting correction values for each layer of the redistribution wiring structure in order to correct the alignment error while forming the redistribution wiring structure (“the two or more layers comprising at least one redistribution layer (RDL); and the total radial shift being distributed over the two or more layers”, claim 8), the redistribution wiring structure having redistribution wirings electrically connected to the chip pads of the encapsulated semiconductor chips (“Conductive layer 354 provides electrical paths between portions of conductive layer 342 and electrical interconnects, interconnects, interconnect structures, semiconductor die-pads, Cu studs, a Cu stud layer, or copper posts, pillars, or columns 356,” para 0047), the redistribution wiring structure having outermost redistribution wirings (outermost of conductive patterns 306, fig 3K, fig 3L and para 0079) among the redistribution wirings; and forming outer connection members (electrical interconnects or solder bumps 396, fig 3J and para 0067) on the redistribution wiring structure, the outer connection members being electrically connected to the outermost redistribution wirings (fig 3J).
Regarding claim 2, Scanlan further discloses that the forming the redistribution wiring structure comprises: determining the correction values (Correction value calculated and distributed to layers; “The transformation for each layer L within the semiconductor packages 400, 410 may be calculated using the distributed radial shift R.sub.d for a particular layer L,” para 0041)  for each layer of a plurality of redistribution wiring layers (build-up interconnect layers La-Lf, fig 3L) of the redistribution wiring structure based on the alignment error (calculated radial shift; equation 1 para 0078) of each of the encapsulated semiconductor chips; and forming the plurality of the redistribution wiring layers on the first surface of the carrier (forming the build-up interconnect structure or RDL para 0075) using exposure processes (lithography and patterning, steps 206 and 208, fig 2) reflecting the correction values (“desired amount of radial shift R.sub.m distributed across the various layers a-g” of the build-up interconnect which include conductive or RDL layers, para 0075).
Regarding claim 3, Scanlan further discloses that the forming the redistribution wiring structure comprises: forming a first insulating layer on the first surface of the carrier (forming insulating layer 304, fig 3L); forming a first opening in the first insulating layer (openings or vias 306 formed in 304, para 0072), the forming the first opening including performing a first exposure process (any suitable process, para 0064 and 0065; lithography fig 2) based on a first correction value for each layer of exposure positions in the redistribution wiring structure at a level equal to or below the first insulating layer (“adjusts or selects new locations for at least a portion of… or elements…304, 306”  para 0061, based on radial shift of bottommost layer, equation 2, and allowable shift between layers, equation 3, para 0081) ; and forming a first redistribution wiring (conductive layer of RDL 390a) on the first insulating layer, the first redistribution wiring filling the first opening, the forming the first redistribution wiring including performing a second exposure process (any suitable process, para 0064 and 0065; lithography fig 2) based on a second correction value for each layer of exposure positions in the redistribution wiring structure at a level equal to or below the first redistribution wiring (“adjusts or selects new locations for at least a portion of… or elements…304, 306”  para 0061, based on radial shift of bottommost layer, equation 2, and allowable shift between layers, equation 3, para 0081), and the plurality of redistribution wiring layers including the first redistribution wiring (build-up interconnect layers La-Lf, fig 3L).
Regarding claim 4, Scanlan further discloses that the first correction value for each layer (total radial shift subdivided among the various layers a, b, etc., into a plurality of total allowable radial shifts R.sub.i for each corresponding layer, para 0081) is the same as the second correction value for each layer (radial shift may be delivered preferentially to some layers, para 0086.  Or it may be delivered equally to all layers, para 0087 and equation 7, and thus each layer is shifted by the same correction value).
Regarding claim 6, Scanlan further discloses that the forming the redistribution wiring structure comprises performing an exposure process in a local alignment manner according to a position of each of the encapsulated semiconductor chips (shifts in redistribution feature positions are made according to the position of bottommost layer attached to the individual chip and are therefore local – i.e. not made in reference to an external reference, para 0081 and equation 2, unit specific fig 1).
Regarding claim 7, Scanlan further discloses that the forming the outer connection members (electrical connects or bumps 396) on the redistribution wiring structure is performed in a global alignment manner according to a position of the carrier (locations of package interconnects, such as electrical interconnects or solder bumps 396, remain fixed with respect to the outer edge or profile 377 of the packages and do not vary with movement or shifting of semiconductor die, para 0067, wherein the package edge is formed by the encapsulant of the carrier, abstract; nominal pattern 402 fig 4A).

Regarding claim 8, Scanlan further discloses that the forming the outer connection members on the redistribution wiring structure comprises: forming a protective layer (outermost protective layer 392, para 0067) on the redistribution wiring structure, the protective layer including holes (opening around UBM, para 0067,) that expose portions of the outermost redistribution wirings; forming an under bump metallurgy layer (UBM 394) on the portions of the redistribution wirings exposed by the holes; and disposing solder balls (396) on the under bump metallurgy layer.
Regarding claim 9, Scanlan further discloses that the measuring the alignment error of each of the encapsulated semiconductor chips with respect to the carrier comprises measuring a displacement value of each of the encapsulated semiconductor chips with respect to a global reference target (“The true position and rotation of each semiconductor die 334 or other object is determined with respect to a global point of reference or fiducial.” Para 0057).
Regarding claim 10, Scanlan further discloses that the global reference target includes a carrier alignment key (fiducial alignment marks) positioned outside of the encapsulated semiconductor chips (para 0057, fiducial may be located on scanner).

	Regarding claim 11, Scanlan discloses a method of manufacturing a semiconductor package (package 400, fig 3I), the method comprising: encapsulating a plurality of semiconductor chips in a carrier (encapsulant 366) to provide encapsulated semiconductor chips (encapsulating dies to form an embedded die panel 380, fig 3E and para 0014), a first surface of each of the encapsulated semiconductor chips including chip pads (chip interconnects 356 exposed from a first surface of the carrier, fig 3E, and which may be die pads para 0047) exposed from a first surface of the carrier.
	Scanlan arguably does not expressly disclose that the carrier does not cover the first surface of the encapsulated semiconductor chips such that the first surface of the carrier exposes the first surface of each of the encapsulated semiconductor chips.
However, it is common in the art to apply less molding material to serve as a carrier, when semiconductor chips do not have tall chip interconnects, but rather have flat or recessed die pads.  For example, Scanlan’444 discloses a method comprising: encapsulating a plurality of semiconductor chips (24a and b, fig 2c-ef) in a carrier (42) to provide encapsulated semiconductor chips, a first surface of each of the encapsulated semiconductor chips including chip pads (32) the carrier not covering the first surface of the encapsulated semiconductor chips such that the first surface of the carrier exposes the first surface of each of the encapsulated semiconductor chips (fig 2c.)  Because the chip interconnects of Scanlan may be die pads, Scanlan para 0047, one of ordinary skill in the art at the time of filing could substitute the encapsulated chip of Scanlan’444 (with flat die pads and thus less encapsulant and exposed chip surface) for the encapsulated chip having tall die pads of Scanlan.  This would arrive at the predictable result of providing an encapsulated chip for redistribution layer application.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 11, Scanlan discloses measuring an alignment error of each of the encapsulated semiconductor chips with respect to the carrier (measuring a true position of a die, step 102, and determining the shift from the true position, step 104, fig 1; also para 0057 measuring “true position and rotation of each semiconductor die” and displacement relative to an edge of the carrier encapsulant, para 0012); determining correction values for each layer (layers La-Lf, fig 3L) of a plurality of redistribution wiring layers of a redistribution wiring structure to be stacked on the first surface of the carrier (para 0064, distributing radial shift across these layers), based on the alignment error of each of the encapsulated semiconductor chips (equation 1 para 0078, and e1quation 2 para 0081); forming the redistribution wiring structure on the first surface of the carrier (fig 3L), the forming the redistribution wiring structure including reflecting the correction values while forming the plurality of the redistribution wiring layers of the redistribution wiring structure to correct the alignment error (lithography and patterning, fig 2, shift distributed while applying layers para 0064-0065), the redistribution wiring structure having outermost redistribution wirings (outermost of conductive patterns 306, fig 3K, fig 3L and para 0079); and forming outer connection members (electrical interconnects or solder bumps 396, fig 3J and para 0067) on the redistribution wiring structure, the outer connection members being electrically connected to the outermost redistribution wirings (fig 3J).
Regarding claim 12, Scanlan further discloses that the forming the redistribution wiring structure comprises: forming a first insulating layer (forming insulating layer 304, fig 3L) on the first surface of the carrier; forming a first opening (openings or vias 306 formed in 304, para 0072) in the first insulating layer, the forming the first opening including performing a first exposure process (any suitable process, para 0064 and 0065; lithography fig 2) based on a first correction value for each layer of exposure positions in the redistribution wiring structure at a level equal to or below the first insulating layer (“adjusts or selects new locations for at least a portion of… or elements…304, 306”  para 0061, based on radial shift of bottommost layer, equation 2, and allowable shift between layers, equation 3, para 0081); and forming a first redistribution wiring (conductive layer of RDL 390a) on the first insulating layer, the first redistribution wiring filling the first opening, the forming the first redistribution wiring including performing a second exposure process (any suitable process, para 0064 and 0065; lithography fig 2) based on a second correction value for each layer of exposure positions in the redistribution wiring structure at a level equal to or below the first redistribution wiring (“adjusts or selects new locations for at least a portion of… or elements…304, 306”  para 0061, based on radial shift of bottommost layer, equation 2, and allowable shift between layers, equation 3, para 0081), and the plurality of redistribution wiring layers including the first redistribution wiring (build-up interconnect layers La-Lf, fig 3L).
Regarding claim 13, Scanlan further discloses that the first correction value for each layer (total radial shift subdivided among the various layers a, b, etc., into a plurality of total allowable radial shifts R.sub.i for each corresponding layer, para 0081) is the same as the second correction value for each layer (radial shift may be delivered preferentially to some layers, para 0086.  Or it may be delivered equally to all layers, para 0087 and equation 7, and thus each layer is shifted by the same correction value).
Regarding claim 15, Scanlan further discloses that forming the redistribution wiring structure comprises performing an exposure process (any suitable process, para 0064 and 0065; lithography fig 2) in a local alignment manner according to a position of each of the encapsulated semiconductor chips (shifts in redistribution feature positions are made according to the position of bottommost layer attached to the individual chip and are therefore local – i.e. not made in reference to an external reference, para 0081 and equation 2, unit specific fig 1).
Regarding claim 16, Scanlan further discloses that the forming the outer connection members on the redistribution wiring structure is performed in a global alignment manner according to a position of the carrier (locations of package interconnects, such as electrical interconnects or solder bumps 396, remain fixed with respect to the outer edge or profile 377 of the packages and do not vary with movement or shifting of semiconductor die, para 0067, wherein the package edge is formed by the encapsulant of the carrier, abstract; nominal pattern 402 fig 4A; global reference target para 0057).

Regarding claim 17, Scanlan further discloses that the encapsulating the plurality of the semiconductor chips comprises: arranging the plurality of semiconductor chips on a dummy substrate (placing multiple semiconductor die “face down” or with an active surface of the semiconductor die oriented toward a temporary carrier or substrate, para 0010); forming the carrier on the dummy substrate to cover the plurality of semiconductor chips and provide the encapsulated semiconductor chips (the semiconductor die and substrate or carrier is overmolded with an encapsulant, para 0010); and removing the dummy substrate (carrier tape is removed to expose the active surface, para 0010) such that the encapsulated semiconductor chips are exposed from the first surface of the carrier.
Regarding claim 18, Scanlan further discloses that forming the carrier comprises: forming a molding member on the dummy substrate by a molding process (for example, a compression molding process); and curing the molding member (epoxy of carrier must be cured, because a build-up interconnect is formed and the devices singulated, and both would be impossible if the carrier was still a liquid).
Regarding claim 19, Scanlan further discloses that the measuring the alignment error of each of the encapsulated semiconductor chips with respect to the carrier comprises measuring a displacement value of each of the encapsulated semiconductor chips with respect to a global reference target (“The true position and rotation of each semiconductor die 334 or other object is determined with respect to a global point of reference or fiducial.” Para 0057).
Regarding claim 20, Scanlan further discloses that the global reference target includes a carrier alignment key (fiducial alignment marks) positioned outside of the encapsulated semiconductor chips (para 0057, fiducial may be located on scanner).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of in view of Scanlan‘444 (US 20150364444 A1) and further in view of Hosokawa (US 20210063997 A1).
Regarding claim 5, Scanlan arguably does not explicitly disclose that the first correction value for each layer and the second correction value for each layer have an inverse vector value of an alignment error vector.  (Scanlan does disclose that the calculated transformation or correction values for each metal and each insulative layer comprises magnitude ordinals and angles, e.g. para 0077, 0088 and fig 4A, and these are often used to build vector spaces.)
However, it is common in the art to calculate a position correction in a redistribution layer as a vector.  For example, Hosokawa discloses a method for calculating a desired displacement in a redistribution layer (para 0024) in which the correction value for each layer has an inverse vector value of an alignment error vector (Displacement vector BA is equal to a vector BO that is opposite of a position vector ŌB. Thus, position vector ŌC is equal to vector –CO, para 0052).  A person having ordinary skill in linear algebra at the time of filing could calculate the first and second values of Scanlan as a vector, rather than magnitude ordinal and angle.  This would result in the claimed combination.  Because Scanlan discloses that the total adjustment in position should equal the total direction and magnitude of displacement (the sum of the allowable radial shifts R.sub.i for each of the layers a, b, etc., is equal to the total radial shift R.sub.m., Scanlan para 0081), a person having ordinary skill could have calculated this shift as a vector to achieve the predictable advantage of using functions like the vector product to simplify calculations.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 14, Scanlan arguably does not explicitly disclose that the first correction value for each layer and the second correction value for each layer have an inverse vector value of an alignment error vector.  (Scanlan does disclose that the calculated transformation or correction values for each metal and each insulative layer comprises magnitude ordinals and angles, e.g. para 0077, 0088 and fig 4A, and these are often used to build vector spaces.)
However, it is common in the art to calculate a position correction in a redistribution layer as a vector.  For example, Hosokawa discloses a method for calculating a desired displacement in a redistribution layer (para 0024) in which the correction value for each layer has an inverse vector value of an alignment error vector (Displacement vector BA is equal to a vector BO that is opposite of a position vector ŌB. Thus, position vector ŌC is equal to vector –CO, para 0052).  A person having ordinary skill in linear algebra at the time of filing could calculate the first and second values of Scanlan as a vector, rather than magnitude ordinal and angle.  This would result in the claimed combination.  Because Scanlan discloses that the total adjustment in position should equal the total direction and magnitude of displacement (the sum of the allowable radial shifts R.sub.i for each of the layers a, b, etc., is equal to the total radial shift R.sub.m., Scanlan para 0081, which is equal to the difference between true and observed chip position), a person having ordinary skill could have instead calculated this shift as a vector to achieve the predictable advantage of using functions like the vector product to simplify calculations.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11, regarding encapsulation covering the surface of the dies, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that Scanlan does not teach “the first correction value for each layer is the same as the second correction value for each layer,” with sufficient specificity, and further does not render the limitation obvious. (remarks of 02/17/2022, pg 12-13.)  
Examiner’s response:
Scanlan teaches dividing the total radial shift between each of the layers, in proportion to the allowable radial shift between each layer pair (para 0080), to arrive at a correction value for each layer.  Therefore, when the allowable shift between two different pairs of layers is the same, the distributed correction value to these layers is the same.  
In addition, no disclosure has been made of either the critical nature of the claimed value or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Scanlan discloses the total displacement is the sum of the distributed shifts results in, e.g., equation 4.  Thus, a user’s selection of any single distributed correction value affects the remaining shift that must be distributed across other layers.  Therefore the distributed shift is a result-effective variable.  It is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Applicant argues that insufficient reason was provided to combine Hosokawa with Scanlan (Remarks of 02/17/2022, page 13).
Examiner’s response:  Scanlan teaches calculation of redistribution layer shift as a radial shift (a magnitude, center, and angle); Hosokawa teaches calculation of redistribution layer shift as a vector (i.e. magnitude multiplied by the sine of the angle).  Both calculation methods are suitable for redistribution layer shifts, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).   In addition, the non-final office action of 11/23/2021 stated that vector spaces offer the predictable advantages of facilitating the use of functions like the vector dot product (middle of page 11).  
  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bishop US 20170103927 A1 discloses a method of applying XY shifts to realign layers of a redistribution structure over embedded semiconductor dies, e.g. para 0060, all figs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached on Mon - Fri: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817